Title: James Madison to Edward Everett, 20 August 1830
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Augst. 20. 1830
                            
                        
                        I have recd. yours of the 11th. inst: & wish I could give the information it asks with the desired
                            particularity and certainty.
                        I believe, though I may possibly be wrong, that no answers to the Virginia Resolutions of -98, were given by
                            States, other than those enumerated in the pamphlet you have. I have not the means of ascertaining the fact. If any
                            instructions were given by the Legislature to the Senators in Congress, beyond the transmission of the Resolutions, they
                            must be found in the Journals of the proper year, which I do not possess. I have only a broken set which does not contain
                            them. A compleat set has latterly been collected and published, but no copy, as far as I know, is at present within my
                            reach.
                        There is not, I am persuaded, the slightest grounds for supposing that Mr. Jefferson departed from his
                            purpose not to furnish Kentucky with a set of Resolutions for the year -99. It is certain that he penned the Resolutions
                            of -98. and probably in the terms in which they passed. It was in those of -99 that the word "nullification appears.
                        Finding among my pamphlets a Copy of the Debates in the Virginia House of Delegates on the Resolns. of 98,
                            and one of an Address of the two Houses, to their Constituents on the occasion, I enclose them for your perusal. And I add
                            another, tho’ it is less likely to be new to you, the "Report of a Committee of the S. Carolina H. of Representatives.
                            Decr. 19. 1828." in which the nullifying doctrine is stated in the precise form in which it is now asserted. There was a
                            Protest by the Minority in the Virga. Legisl[re]. of -98. agst. the Resolutions, but I have no copy. The matter of it may be
                            inferred from their speeches in the Debates. I was not a member in that year; tho’ the penman of the Resolutions, as now
                            supposed.
                        Previous to the rect. of your letter above acknowledged, that of the 7th. had come safe to hand. The use you
                            wish to make of the copy of the letter to which it refers, has become particularly liable to an objection which lately
                            supervened. A letter from my correspondent says that he is not satisfied with my views of the subject, and that he means
                            to give me a fuller explanation of his own intimating at the same time, that I have not seized in one instance, what was
                            intended by him. These circumstances alone would render a public use of the copy in question indelicate at least. I must
                            therefore undertake a letter to yourself, with such variations as will make it a letter per se; altho’ the unsettled state
                            in which my health has been left by a bilious attack during a late visit to our University, unfits me not a little for
                            executing the task in the manner that might be wished. In the mean time I offer you my cordial salutations.
                        
                        
                            
                                James Madison
                            
                        
                    